         Case 2:20-cv-00196-CMR Document 20 Filed 03/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 A.C. and D.C., parents and natural guardians,
 and on behalf of minor plaintiff, C.C.
                                                             CIVIL ACTION NO. 20-196
                       Plaintiff,
             v.

 OWEN J. ROBERTS SCHOOL DISTRICT

                       Defendants.

                                            ORDER

       AND NOW, this 29th day of March 2021, upon consideration of the Motions for

Judgment on the Administrative Record, the responses and replies thereto, after careful review of

the administrative record, and for the reasons stated in the accompanying Memorandum Opinion,

it is hereby ORDERED that Plaintiffs’ Motion [Doc. No. 10] is DENIED and Defendant’s

Motion [Doc. No. 11] is GRANTED. Judgment is ENTERED in favor of Defendant, Owen J.

Roberts School District and against Plaintiffs, A.C. and D.C., parents and natural guardians, and

on behalf of minor Plaintiff, C.C., on the Complaint and Counterclaim.

       It is further ORDERED that the Clerk is directed to CLOSE the case.

       It is so ORDERED.
                                                    BY THE COURT:

                                                    /s/ Cynthia M. Rufe
                                                    _____________________
                                                    CYNTHIA M. RUFE, J.
